Title: To Benjamin Franklin from Richard Bache, 6 April 1773
From: Bache, Richard
To: Franklin, Benjamin


[April 6, 1773]
[Beginning mutilated] I wrote you a few lines of the Mar[torn] that we were all well. We have continued so [torn] at this Time made happy by the Company of the Burlington Family who have been with us a few days, and intend making some Stay with us. Having disposed of almost all my dry Goods, and found them but a sorry Concern, I have determined to employ my Money in another Branch of Business, which few have failed in, in this Place, Vizt. the Wine and Grocery Business. I am now fitting up a Store for this Purpose, and have made a purchase of some old Wines, which I purpose selling by the Gallon or otherwise, and Sugar &c. by the small or great Quantity. To this Plan of Business, which I expect will yield me some Profit [torn] into his Place. I [torn: can not be any more?] particular as the post is just agoing. I remain with Sally and Ben’s joint Love and Duty Dear sir Your Affectionate Son
Richd. Bache
Remember me to Dr. Small and Friends in Craven Street.
